Case 3:18-cv-01914-RDM Document 29 Filed 04/27/21 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FRANK KRAMMES TIMBER
HARVESTING, INC.,
Plaintiff,
Vio :  3:18-cv-1914 FILED
| (JUDGE MARIANI) SCRANTON
LETOURNEAU ENTERPRISES, LLC,
APR 87 2024

Defendant.

  

AND NOW, THIS -X]
Letourneau Enterprises, LLC’s “Motion to Dismiss Plaintiffs Amended Complaint or in the —
Alternative for Summary Judgment” (Doc. 25) and all relevant documents, for the reasons

set forth in the accompanying Memorandum Opinion, IT IS HEREBY ORDERED THAT:

1. Defendant's Motion to Dismiss Plaintiffs Amended Complaint is DENIED;

2. Defendant's Motion for Summary Judgment is DENIED.

 

Robert D. Mariani
United States District Judge
